        Case 1:20-cv-06345-BCM Document 107 Filed 09/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------x
Echo Bay Pharmaceuticals, LLC, :
Plaintiff,                     :                                                                9/22/21
                               :                    1:20-CV-06345-BCM
v.                             :
                               :                    ORDER FOR ADMISSION
Torrent Pharma, Inc.,          :                    PRO HAC VICE OF
Defendant.                     :                    SCOTT A. MCMILLIN
                               :
------------------------------x

       The motion of Scott A. McMillin for admission to practice Pro Hac Vice in the above-

captioned matter is GRANTED.

       Applicant has declared that he is a member in good standing of the Bar of Illinois, and that

his contact information is as follows:

          Applicant’s name:       Scott A. McMillin
          Firm Name:              Benesch, Friedlander, Coplan & Aronoff LLP
          Address:                71 S. Wacker Drive, Suite 1600
          City/State/Zip:         Chicago, Illinois 60606
          Telephone:              312.624.6378


       Applicant having requested admission Pro Hac Vice for all purposes as counsel for

Defendant Torrent Pharma, Inc. in the above-entitled action.

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

  Dated:September 22, 2021
         __________,
                                               United States District Magistrate Judge
